John Sexton, Individually and
                                                              as Independent Administrator
                                                                 of the Estate of Jackson
                                                              Sexton, Deceased; and Tracy s


                         Fourth Court of Appeals
                                San Antonio, Texas
                                     February 3, 2014

                                   No. 04-13-00322-CV

  AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE, INC. d/b/a American
  Medical Response a/k/a AMR; Noah Wood Lora, Jose Carlos Gamez; and Donna Hay n/k/a
                                   Donna Gilbert,
                                     Appellants

                                            v.

John SEXTON, Individually and as Independent Administrator of the Estate of Jackson Sexton,
                             Deceased; and Tracy Sexton,
                                       Appellees

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-05743
                  Honorable Barbara Hanson Nellermoe, Judge Presiding

                                      ORDER

    The Appellant’s Unopposed Motion for Extension of Time to File Reply Brief is
GRANTED. The appellant’s reply brief is due on February 7, 2014.


                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court